Kincheloe, Judge:
This collector’s appeal to reappraisement has been submitted for decision on a stipulation of fact entered into between the parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for determining the value of the wallpaper in question, and that such value for the items covered by the instant case is as follows:
Style 2161 (VBS), 11.70 francs per roll, plus packing.
Style 2161 (D), 10.40 francs per roll, plus packing.
Style 2161 (C), 10.40 francs per roll, plus cases and packing.
Judgment will be rendered accordingly.